DETAILED ACTION
Claims 1-20 are pending and being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Objections
Claims 4, 5, and 19 are objected to because of the following informalities:  
Claims 4 and 9 recites 18 G to 31 G whereas claims 5, 14, and 15 recite 18 gauge to 31 gauge.  Please amend claims 4 and 19 to recite “gauge” for claim consistency.
Claim 5 should be amended to recite “between 5 cm to 30 cm, 10 cm to 20 cm,[[;]] or 15 cm to 30 cm  ...  needle, and wherein”.
Claim 19 should be split into separate claims.  claim 19 recites: The composition of claim 18, wherein the composition is injectable, and wherein the composition is extrudable through needles of 18 G to 31 G to a length of between about 5 cm to about 30 cm.  Claim 19 should recite:  The composition of claim 18, wherein the composition is injectable.  A new claim should recite: The composition of claim 18, wherein the composition is extrudable through needles of 18 G to 31 G to a length of between about 5 cm to about 30 cm.  Please refer to claims 3 and 4 for comparison.  Claims 3 and 4 are comparable to instant claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 4 and 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the specification does not provide any standard or method by which a degree of “substantial” can be assessed.  Thus the skilled artisan is not apprised of the metes and bounds of the claim term. 
Claims 10 and 11 are deemed to be physically incompatible with claim 1.  Claim 1 recites:  A composition, comprising at least one cross-linked protein matrix, wherein the at least one cross-linked protein matrix comprises: i) between 25-50 mg/ml of a protein, wherein the protein is tropoelastin; ii) about 0.25% to about 5% (w/v) of a saccharide-containing residue wherein the saccharide containing residue is hyaluronic acid; and iii) at least one intermolecular cross-linkage comprising an amide bond between an amine on the tropoelastin and a carboxyl group on the hyaluronic acid.  Thus, the amide bond formed is a direct linkage between tropoelastin and hyaluronic acid.  A spacer cannot physically exist between the tropoelastin and hyaluronic acid because that would no longer be an amide bond formed directly between the tropoelastin and hyaluronic acid.
Claim 12 is deemed to be physically incompatible with claim 1.  Claim 1 recites that there is at least one intermolecular cross-linkage is an amide bond between an amine on the tropoelastin and a carboxyl group on the hyaluronic acid.  Claim 12 recites that the tropoelastin is devoid of intramolecular cross-links.  This is inconsistent with the claim limitations of claim 1.
Claim clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 16, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites that the tropoelastin is devoid of intramolecular cross-links.  Claim 1 recites that there is at least one intermolecular cross-linkage is an amide bond between an amine on the tropoelastin and a carboxyl group on the hyaluronic acid.  Claim 12 is deemed to be broader in scope than claim 1.  
Claims 16 and 17 are deemed to be broader in scope than claim 13.  Claim 13 recites a prefilled syringe, wherein the prefilled syringe is filled with a composition comprising at least one cross-linked protein matrix, wherein the at least one cross-linked protein matrix comprises: i) between 25-50 mg/ml of a protein, wherein the protein is tropoelastin; ii) about 0.25% to about 5% (w/v) of a saccharide-containing residue wherein the saccharide containing residue is hyaluronic acid; and iii) at least one intermolecular cross-linkage comprising an amide bond between an amine on the tropoelastin and a carboxyl group on the hyaluronic acid.  
Dependent claims 16 and 17 recite further comprising a needle delivery system.  Claim 13 recites a singular prefilled syringe whereas claims 16 and 17 refer to a needle system.  Claims 16 and 17 are therefore broader in scope than claim 13.  Examiner recommends that claim 16 and 17 be amended to recite a kit or a needle system comprising the prefilled syringe of claim 13.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,653,814 (hereinafter “the ‘814 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The instant application is a continuation application of the ‘814 patent. 
Claims 1-12 of the ‘814 patent are drawn to a method of enhancing tissue in-growth and/or tissue re-growth in a patient in need thereof, comprising administering to the patient a tissue compatible composition comprising a cross-linked protein matrix, wherein the cross-linked protein matrix comprises i) a protein selected from the group consisting of tropoelastin and albumin; ii) a hyaluronic acid cross-linking molecule comprising one or more carboxyl groups; and iii) at least one intermolecular cross-linkage comprising an amide bond between an amine of the protein and a carboxyl group of the hyaluronic acid cross-linking molecule.  Dependent claims recite that the compositions are administered by injection, extrudable through needles of 18 gauge to 31 gauge, and can be used in cosmetological application or dermatological applications.  Dependent claims further the same forms of surgery and applications to skin and tissue.  Dependent claims also recite that the compositions have the same stability properties.  Dependent claims further recite the same saccharide-containing cross-linking residue and protein residues.  
Claims 13-24 of the ‘814 patent are drawn to a method of enhancing tissue in-growth and/or tissue re-growth in a patient in need thereof, comprising administering to the patient a tissue compatible composition having a cross-linked protein matrix comprising a protein selected from the group consisting of tropoelastin and albumin, and hyaluronic acid, wherein the protein and hyaluronic acid are cross-linked by at least one amide bond formed between an amine of a residue from the protein and a carboxyl group from the hyaluronic acid.
Instant claims 1-12 are drawn to compositions, comprising at least one cross-linked protein matrix, wherein the at least one cross-linked protein matrix comprises: i) between 25-50 mg/ml of a protein, wherein the protein is tropoelastin; ii) about 0.25% to about 5% (w/v) of a saccharide-containing residue wherein the saccharide containing residue is hyaluronic acid; and iii) at least one intermolecular cross-linkage comprising an amide bond between an amine on the tropoelastin and a carboxyl group on the hyaluronic acid.  Instant claims 13-17 are drawn to prefilled syringes, wherein the prefilled syringe is filled with a composition comprising at least one cross-linked protein matrix, wherein the at least one cross-linked protein matrix comprises: i) between 25-50 mg/ml of a protein, wherein the protein is tropoelastin; ii) about 0.25% to about 5% (w/v) of a saccharide-containing residue wherein the saccharide containing residue is hyaluronic acid; and iii) at least one intermolecular cross-linkage comprising an amide bond between an amine on the tropoelastin and a carboxyl group on the hyaluronic acid.  Instant claims 18-20 are drawn to compositions, comprising at least one cross-linked protein matrix, wherein the at least one cross-linked protein matrix comprises: i) about 30 mg/ml of a protein, wherein the protein is tropoelastin; ii) about 5% (w/v) of a saccharide-containing residue, wherein the saccharide containing residue is hyaluronic acid; and iii) at least one intermolecular cross-linkage comprising an amide bond between an amine on the tropoelastin and a carboxyl group on the hyaluronic acid.  Dependent claims recite that the compositions are injectable and needles ranging from 18 gauge to 31 gauge.  Dependent claims further recite the same uses for the compositions (e.g., tissue compatible, tissue in-growth, and re-growth) and composition stability properties (retaining structure).
The instantly claimed compositions and prefilled syringes comprising a tissue compatible composition can be used in the method claims of the ‘814 patent for enhancing tissue in-growth and/or tissue re-growth in a patient.  
Accordingly, instant claims 1-20 are rendered obvious by claims 1-24 of the ‘814 patent.

Closest Prior Art
The closest prior art to the instant claims is Bayer et al. (U.S. 2007/0053987- cited in the IDS filed 10/1/2021).
Bayer et al. teach methods of preparing cross-linked polysaccharide matrices by cross-linking one or more amino group containing polysaccharides or amino-functionalized polysaccharides with reducing sugars and/or reducing sugar derivatives.  
	The instant claims are distinguishable from Bayer et al. in that the instant claims are drawn to a composition comprising at least one cross-linked matrix comprising tropoelastin, a saccharide-containing cross-linking residue [hyaluronic acid], and at least one intermolecular cross-linkage an amide bond between an amine group of the protein and a carboxyl group on the hyaluronic acid.  Thus, carboxyl groups of the polysaccharides form the amide bond whereas in Bayer, the polysaccharides are modified to have an amine group not functionalized carboxyl groups.


Conclusion
No claims are allowed.

Claims 1-20 are pending and are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654